PER CURIAM:
Plaintiff appeals from a judgment of the United States District Court for the Southern District of New York, Leonard B. Sand, J., dismissing plaintiff’s complaint brought under 42 U.S.C. § 1983 and holding that plaintiff’s acquittal in the underlying criminal proceedings precluded recovery of the extra expenses borne by plaintiff in its efforts to neutralize defendant’s prejudicial pretrial statements. The judgment of the district court is affirmed for the reasons given by Judge Sand in his opinion reported at 678 F.Supp. 64 (S.D.N.Y.1988).